By the Court.
There is no evidence in this record to justify a finding that the defendant was driving the truck by the operation of which the plaintiff was injured or that the driver of the truck was the agent or servant of the defendant in driving the truck. Hence the requests for rulings were inapplicable to the evidence. The portions of the charge to which exceptions were taken were adapted to the evidence. . Moreover this case was tried together with one arising out of the same facts against the driver of the truck, and a verdict was returned for the defendant in each case.
jExceptions overruled,